Exhibit 10.10 AMENDED AND RESTATED PARTICIPATION AGREEMENT UNDER THE NORTHEAST COMMUNITY BANK SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN THIS AMENDED AND RESTATED PARTICIPATION AGREEMENT (the “Amended Participation Agreement”) is entered into as of the1st day of January 2010 by and between NORTHEAST COMMUNITY BANK (the “Employer”), and Kenneth A. Martinek, an executive of the Employer (the “Participant”). RECITALS: WHEREAS, the Employer has adopted the Northeast Community Bank Supplemental Executive Retirement Plan (the “Plan”) effective as of January 1, 2006, and WHEREAS, the Employer and the Participant have previously entered into a Participation Agreement under the Plan and desire to make certain modifications thereto NOW, THEREFORE, in consideration of the foregoing and the agreements and covenants set forth herein, the parties agree as follows: 1.Definitions.
